Exhibit 10.2
 
December 23, 2012


James Whitney Mayhew
1065 Avenue of the Americas
New York, N.Y. 10018


Dear Jim:


We are pleased to offer you continued employment with Volt Information Sciences,
Inc. (“Volt” or the “Company’) under the terms and conditions set forth below in
this letter agreement (“Agreement”). Such terms and conditions will be deemed to
have taken effect on July 1, 2012 and, as of that date, your prior Amended and
Restated Employment Agreement with the Company, made the 9th day of August,
2011, will be deemed to have terminated, and shall be of no force or effect.
 
 
1. 
 
Position
 
You will continue to be employed as Volt’s Chief Financial Officer (“CFO”),
reporting to the Company’s Chief Executive Officer (the “CEO”).
 
2. 
 
Duties and Responsibilities
 
You will devote your full business time and attention to the responsibilities of
the position of CFO, and will perform such additional duties for Volt and its
affiliates as the CEO may direct and as are required in such position. You
acknowledge that such responsibilities include, but are not limited to, the
filing of all restated, delinquent and required periodic SEC reports that Volt
is required to file and such other reports as may be required by law or
regulation. You further agree that you will be subject to and comply with all
Volt policies, procedures and rules, as now existing or as subsequently adopted,
modified or supplemented by the Company. In addition, you agree that you will
comply with all applicable laws, rules and regulations governing Volt’s business
and your conduct and responsibilities.
 
3. 
 
Definitions
 
3.1  “Cause” means: (a) embezzlement by you; (b) misappropriation by you of
funds of the Company; (c) your conviction of, plea of guilty to or plea of nolo
contendere to a felony; (d) your commission of any act of dishonesty, deceit, or
fraud which causes material economic harm to the Company; (e) a material breach
by you of any provision of this Agreement; (f) a willful failure by you to
substantially perform your duties; (g) a willful breach by you of a fiduciary
duty owed to the Company; or (h) a significant violation by you of any rule,
policy or procedure of the Company, or any contractual, statutory or common law
duties owed to the Company.
 
 
3.2  “Change of Control” means: (a) a “person,” or “group” within the meaning of
13(d) of the Securities Exchange Act of 1934 becomes a “beneficial owner,” as
such term is used in Rule 13d-3 promulgated under that Act, of 50% or more of
the outstanding common stock of Company; (b) the Company adopts any plan of
liquidation providing for the distribution of all or substantially all of its
assets; (c) all or substantially all of the
 


 
 

--------------------------------------------------------------------------------

 




 
assets or business of Company are disposed of pursuant to a merger,
consolidation or other transaction (unless the stockholders of Company
immediately prior to such merger, consolidation or other transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they owned the voting stock of Company immediately prior to such merger,
consolidation or other transaction, all of the voting stock or other ownership
interests of the entity or entities, if any, that succeed to the business of
Company); or (d) the Company combines with another company and is the surviving
corporation but, immediately after the combination, the stockholders of Company
immediately prior to the combination hold, directly or indirectly, less than 50%
of the voting stock of the combined company (there being excluded from the
number of shares held by such stockholders, but not from the voting stock of the
combined company, any shares received by affiliates of such other company in
exchange for stock of such other company).
 
 
3.3  “Good Reason” means the occurrence of any of the following events which
continues uncured for a period of not less thirty (30) days following written
notice given by you to the Company within ninety (90) days following the
occurrence of such event, unless you specifically agree in writing that such
event shall not be Good Reason: (a) an aggregate reduction of ten percent (10%)
or more in your base salary in one calendar year, unless such reduction is part
of a general reduction applicable to all or substantially all senior executives
of Volt; (b) a material change in the geographic locations in which you now
work; (c) a material diminution in your authority, employment duties or
responsibilities; or (d) any other action or inaction that constitutes a
material breach of this agreement by Volt.
 
4. 
 
Compensation
 
Your compensation will be composed of the elements set forth below in Paragraphs
4.1, 4.2, 4.3, and 4.4. All elements of your compensation and any other payments
set forth in this Agreement shall be paid according to the Company’s normal
payroll practices, less all required withholdings and deductions. You
acknowledge and agree that the Company shall have authority to recover any
compensation you have received that is required to be recovered by the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Act of 2010, or any rules or
regulations promulgated in connection therewith.
 
 
 
4.1  Salary
 
You will receive a salary at the rate of $400,000.00 per year earned on a
pro-rata basis and paid in accordance with the Company’s standard payroll
practices. Your salary may be reviewed and adjusted upward by the Company from
time to time, but will not be reduced other than as part of a general reduction
applicable to all or substantially all senior executives of Volt.
 
 
 
4.2  Sign-On Equity
 
In recognition of your prior contributions to Volt, and provided that you remain
continuously employed by Volt through each of the dates outlined below, you will
receive 30,000 shares of restricted Volt common stock as sign-on equity in
accordance with this Agreement. This award will be subject to the terms and
conditions customarily applicable to restricted stock awards by Volt. 10,000
shares of such restricted stock will vest on each of June 30, 2013, June 30,
2014 and June 30, 2015, although any remaining unvested shares shall vest
immediately in the event that the Company terminates your employment without
Cause or you resign for Good Reason.


 
2

--------------------------------------------------------------------------------

 



 
 
4.3  2013 Long-Term Incentive Award
 
Provided that you have been continuously employed by Volt through November 3,
2013, and contingent on your achievement of reasonable, pre-established and
objective goals and targets determined by the CEO, approved by the Compensation
Committee of Volt’s Board of Directors (“Compensation Committee”), and
communicated to you no later than January 15, 2013, you will receive a 2013
Long-Term Incentive Award (the “Long-Term Incentive Award”) with a target amount
of $400,000.00. Such goals and targets will be separately determined and
documented. This Long-Term Incentive Award may be payable in cash and/or Volt
restricted common stock, and the allocation will be determined by the CEO and
approved by the Compensation Committee no later than November 3, 2013; such
approval date shall be the grant date for any amount payable in restricted
common stock. If the Long-Term Incentive award is earned and paid in cash, it
will be payable in equal installments at each of the following intervals: (a) 15
days after the filing date with the SEC of the 2013 Form 10K by Volt, (b)
October 30, 2014, and (c) October 30, 2015, provided that you remain employed by
Volt on each of those dates, although all amounts shall be payable immediately
in the event that, within ninety (90) days following a Change of Control, the
Company terminates your employment without Cause or you resign for Good Reason.
If the Long-Term Incentive award is earned and paid in restricted common stock,
the stock will vest in equal installments at each of the following intervals:
(a) 15 days after the filing date with the SEC of the 2013 Form 10K by Volt, (b)
October 30, 2014 and (c) October 30, 2015, provided that you remain employed by
Volt on each of such vesting dates, although all stock shall vest immediately in
the event that, within ninety (90) days following a Change of Control, the
Company terminates your employment without Cause or you resign for Good Reason.
Any award of stock will be subject to the terms and conditions customarily
applicable to restricted stock awards by Volt and will be based on the closing
price of a share of Volt common stock on the grant date.
 
 
 
4.4  Bonuses
 
4.4(a)  July 2012 Bonus. You have received, and acknowledge receipt of, a bonus
in the amount of $200,000.00 (the “July 2012 Bonus”). You further acknowledge
that the July 2012 Bonus is in the place and stead of the annual discretionary
bonus for the twelve month period from August 1, 2011 to July 31, 2012 set forth
in Paragraph 3d of the prior employment agreement (“Prior Discretionary Bonus”),
and that you have no entitlement to, and waive any and all rights with respect
to, the Prior Discretionary Bonus.
 
 
4.4(b)  October 2012 Bonus. For performance rendered between May 1, 2012 and
October 28, 2012, you have earned and will receive a bonus in the amount of
$250,000.00 (the “October 2012 Bonus”), which shall be payable in a lump sum
within two (2) business days of the execution of this Agreement.


 
3

--------------------------------------------------------------------------------

 




 
4.4(c)  Fiscal Year 2013 Bonus. Provided that you are continuously employed by
Volt through October 27, 2013, and conditioned and contingent upon your
achievement of reasonable, pre-established and objective goals determined by the
CEO, approved by the Compensation Committee, and communicated to you not later
than January 15, 2013, you will be eligible to earn a bonus (the “Fiscal Year
2013 Bonus”) with a target amount of $400,000.00, which shall be payable in a
lump sum promptly after the end of Volt’s 2013 fiscal year, but in no event
later than December 15, 2014.
 
 
4.4(d)  Special Bonus. Provided that you are continuously employed by Volt on
the date each bonus is earned, and conditioned and contingent on your meeting
requirements determined by the CEO and approved by the Compensation Committee,
you are eligible to earn up to a total of $750,000.00.
 
 
4.4(e)  Target Annual Bonuses and Long-Term Incentive Awards. You will be
eligible to earn target annual bonuses and additional long-term incentive awards
for Volt’s 2014 fiscal year and beyond. The target amounts for these bonuses and
incentive awards will be established prior to the start of the fiscal year by
the CEO and approved by the Compensation Committee. Actual awards will be based
on achievement of goals mutually agreed by you and the CEO and approved by the
Compensation Committee and will require that you are continuously employed by
Volt through the date of achievement of the goals.
 
5. 
 
Benefits
 
You will continue to be eligible to participate in the Company’s employee
benefits plans and programs generally available to similarly situated employees
at the Company, subject to the eligibility requirements, terms and conditions of
such plans and programs. Such plans and programs are subject to change or
termination by the Company at any time in the Company’s sole discretion,
provided that the Company will not change or terminate any of such employee
benefits plans or programs that are deemed deferred compensation subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), in a
manner that would result in liability under Section 409A of the Code.
 
 
5.1  Paid Vacation and Sick Leave
 
 
You shall accrue paid time off for sick leave in the manner provided in the
Company’s policies. You shall accrue vacation time at the rate of 160 hours per
year, earned pro-rata during the year consistent with applicable law. Vacation
shall be scheduled at mutually agreeable times. You acknowledge and agree that
your vacation accrual and schedule is governed solely by this letter, and you
are not entitled to any additional vacation under the Company’s policies or
otherwise.
 
 
5.2  Business Expenses.
 
 
The Company will reimburse you for reasonable and necessary business expenses
incurred in connection with Volt’s business, including travel expenses, food,
and lodging while away from home, subject to such policies as the Company may
from time to time establish for its employees, provided that all such
reimbursements shall comply with Section 409A of the Code.


 
4

--------------------------------------------------------------------------------

 



6. 
 
At-Will Employment; Notice
 
Your employment is “at-will,” which means that you are free to resign and Volt
is free to terminate your employment at any time, with or without Cause (as
defined in Paragraph 3.1), so long as notice is given consistent with this
Paragraph 6. The term “Termination Date’ shall mean the effective date of
termination of employment with Volt.
 
 
 
6.1  Termination by the Company for Cause
 
Volt may terminate your employment for Cause by delivering written notice
stating the basis of the Cause termination and the subsection(s) of Paragraph
3.1 upon which Volt is relying, as well as the Termination Date. You will have
30 days to cure any claimed breach, failure or violation under Paragraphs
3.1(e), 3.1(f) or 3.1(h) above after written notice has been provided to you by
the Company.
 
 
 
6.2  Termination by Company Without Cause
 
Volt may terminate your employment without Cause by delivering at least 30 days’
prior written notice stating the Termination Date. During the period between the
delivery of the notice of termination and the Termination Date, your employment
shall continue and you shall otherwise comply with all obligations and loyalties
owed to Volt as your employer. During this notice period, Volt, in its sole
discretion, may or may not require you to continue to report to work and may
assign to you all, some or none of your regular duties. During the notice
period, Volt will continue to pay your salary, less all applicable withholdings
and deductions. If requested, you shall participate in an exit interview with
the CEO and such other individuals as the Company may designate.
 
 
 
6.3  Resignation
 
You may resign your employment at any time with or without Good Reason (as
defined in Paragraph 3.3) by delivering to the CEO a written notice setting
forth your intent to resign (“Resignation Notice”). If your resignation is for
Good Reason, then you must first have provided the Company with timely notice of
the Good Reason, including identifying the specific event stated in Paragraph
3.3. If the Company fails to cure within the thirty (30) day period, and you
intend to resign, then your Resignation Notice must also set forth the specific
event stated in Paragraph 3.3 that gives you Good Reason to resign and must be
received by the Company within 14 days after the expiration of the Company’s
thirty (30)-day right to cure the Good Reason event. Upon receipt of the
Resignation Notice, you and the CEO will mutually agree upon the Termination
Date, which will be no less than 30 days and no greater than 90 days from the
date of the delivery of the Resignation Notice, During the period between the
delivery of the Resignation Notice and the Termination Date, your employment
shall continue and you shall continue to perform your duties and reasonably
cooperate in the orderly transition of your duties and you shall otherwise
comply with all obligations and loyalties owed to Volt as your employer. During
this notice period, Volt, in its sole discretion, may or may not require you to
continue to report to work and may assign to you all, some or none of your
regular duties. During the notice period, Volt will continue to pay your salary,
less all applicable withholdings and deductions. If requested, you shall
participate in an exit interview with the CEO and such other individuals as the
Company may designate.


 
5

--------------------------------------------------------------------------------

 



 
 
6.4  Termination Due to Disability
 
Volt may terminate your employment because of your disability by delivering at
least 30 days’ written notice stating the Termination Date. Volt’s decision to
terminate shall be based on its determination that you are unable as result of
physical or mental illness to perform the essential functions of your position,
despite reasonable accommodation, for an aggregate of ninety (90) days during
any period of one hundred eighty (180) consecutive days (unless a longer period
is required by law, in which case the longer period would apply). Such
determination shall be based on evidence from a competent health care provider
obtained with your cooperation, and shall take into consideration any reasonable
accommodation that the Company may provide without undue hardship, and any other
considerations required by law.
 
 
 
6.5  Upon Death
 
In the event of your death during the term of this Agreement, the Termination
Date shall be the last day of the month in which death occurs.
 
 
 
6.6  Payment Upon Termination
 
On the next payroll date following the Termination Date (or sooner if required
by law), you (or your estate or other legal designee) will be paid (a) all
accrued salary through the Termination Date; and (b) payment for any unused
accrued vacation, consistent with applicable law. Any business expenses
submitted for reimbursement under Paragraph 5.2 will be paid no later than 60
days after the Termination Date. Upon termination of employment, you will also
be entitled to receive any vested benefits, consistent with the applicable plan;
however, you will have no rights to any unvested benefits, unearned salary under
Paragraph 4.1, or any other compensation or payments after the Termination Date
except as set forth in this Agreement.
 
 
 
6.7  Separation Pay In the Event Of Termination without Cause or Resignation for
Good Reason
 
In addition to the rights to payment upon termination set forth in Paragraph
6.6, if your employment under this Agreement is terminated by Volt without Cause
or by you for Good Reason, and subject to your executing a general release and
waiver of rights, which shall include a release of any and all legal claims
against the Company and its officers, directors, and affiliates (“General
Release”), you will receive (a) any bonus which you have earned under Paragraphs
4.4(c), 4.4(d), or 4.4(e) which has not yet been paid; and (b) an amount equal
to one year of your then-current salary, less all lawful and authorized
deductions and withholding (collectively, ‘Separation Pay”).
 
 
Upon separation from service, as that term is defined in Treas. Reg. 1.409A-1(h)
(“Separation from Service”) and your execution of the General Release, Volt will
make payment of your Separation Pay in a single lump sum, subject to all lawful
and authorized deductions and withholding, consistent with the Company’s
customary payroll practices. If, at the time of Separation from Service, you are
not a “specified employee,” as that term is defined in Treas. Reg. 1.409A-1(i)
(“Specified Employee”), the Lump sum payment will be payable no later than (a)
60 days following your Separation from


 
6

--------------------------------------------------------------------------------

 




 
Service, subject to your execution of the General Release; or, if your
Separation from Service occurs after November 1 of a calendar year, (b) as soon
as practicable after the beginning of the next following calendar year but in no
event later than March 15 of such calendar year, subject to your execution of
the General Release. If, at the time of Separation from Service, you are a
Specified Employee, and the payment is deferred compensation subject to Section
409A of the Code, the payment will be deferred for six (6) months after
Separation from Service, subject to your execution of the General Release. The
Parties intend the payments under this Paragraph 6.7 to comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”) and Treasury Regulations thereunder.
 
 
If you elect to continue to participate in the group health plans (including
prescription drug, dental, vision, and hospitalization benefits) of the Company
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, 29 U.S.0
§§ 1161-69 (“COBRA”), the Company will subsidize the cost of such continued
insurance coverage for six months after the Termination Date such that the
amount of the premium(s) Employee will pay for such continuation coverage will
be the same amount Employee would pay if Employee were still employed by the
Company. These payments will be taxable pursuant to applicable laws and
regulations. If you elect COBRA coverage for these benefits, the Company will
make a single payment to you equal to the amount of your COBRA premiums for a
period of six months. Any such coverage provided by the Company shall be
provided under the benefit plan(s) applicable to employees of the Company in
general and shall be subject to the terms of such plan(s), as such terms may be
amended by the Company in its sole discretion from time to time. Any period of
continuation coverage required under COBRA shall otherwise be provided in
accordance with COBRA and the regulations issued thereunder; provided, however,
in the event the Company is unable to provide such coverage on account of any
limitations under the terms of any applicable contract with an insurance carrier
or third party administrator, or the terms of any applicable plan, the Company
shall make a single payment to you equal to the amount of the COBRA premiums
that would have applied to you had you been eligible for such coverage for a
period of six months.
 
7. 
 
Representation and Warranties
 
As a condition of your continued employment with the Company, you represent and
warrant that you are legally authorized to perform the services contemplated by
this Agreement; that you are not a party to any agreement or instrument with any
third party which would prohibit you from entering into, or performing the
services contemplated by, this Agreement; and that you will not bring with you
to the Company, or use, any confidential information or trade secrets belonging
to any prior employer.
 
8. 
 
Confidential Information
 
You agree that for the period of your employment with the Company and
thereafter, you will not, except as required for the performance of your duties
with the Company, disclose or use, or enable any third party to disclose or use,
any Confidential Information (as defined below) of the Company or its
affiliates. You may not take or replicate Confidential Information for your
personal benefit or for the benefit of a third party


 
7

--------------------------------------------------------------------------------

 




 
unrelated to the Company, including, but not limited to, saving a copy of
Confidential Information on a non-Company computer, USB flash drive, zip drive,
or otherwise, without the Company’s prior written approval. You further agree
that all information, including, without limitation, all Confidential
Information, you develop or discover in connection with the performance of your
duties is the sole and exclusive property of the Company, and you hereby assign
to the Company all of your right, title and interest in and to same.
“Confidential Information” means all trade secrets, data and other information
relating to the operations of the Company and its affiliates, whether in hard
copy, electronic format or communicated orally, that you acquire through your
employment with the Company, or that the Company or its affiliates treats as
confidential through its policies, procedures and/or practices. Confidential
Information is limited to information which is not generally known to the
public, and includes information which you know the Company does not intend to
be made public. Examples of Confidential Information include, but are not
limited to: information concerning the Company’s operations, methods,
technology, software, developments, inventions, accounting and legal and
regulatory affairs; information concerning the Company’s safes, marketing,
servicing, bidding, product development and investment activities and
strategies; information concerning the identity, addresses. telephone numbers,
email addresses, needs, business plans and creditworthiness of the Company’s
past, present and prospective customers and clients; information concerning the
terms on which the Company provides products and services to such past, present
and prospective customers and clients; information concerning the Company’s
pricing strategies for its products and services; information concerning the
Company’s finances, financing methods, credit and acquisition or disposition
plans and strategies; to the extent permitted by law, information concerning the
employment and compensation of the Company’s employees; and disclosure of
Confidential Information to another Company employee other than as required for
you and such other Company employee to perform your duties for the Company. This
provision does not restrict you from providing information as required by a
court or governmental agency with appropriate jurisdiction; however, in the
event you are so required, you agree that you will give the Company immediate
written notice of such disclosure requirement in order to allow the Company the
opportunity to respond to such request.
 
9. 
 
Restrictive Covenants
 
You acknowledge that the Company’s relationships with its customers, clients and
employees are extremely valuable and are the result of the investment of
substantial time, resources and effort in developing, servicing and maintaining
such relationships, and that, during your employment, you will be provided with
and/or have access to Confidential Information, including without limitation,
confidential and proprietary information concerning such relationships and the
Company’s operations. In consideration for your employment and for the Company
providing to you such confidential and proprietary information, you agree that
while you are employed with the Company, including any notice period, and for
six (6) months following the Termination Date, regardless of the reason for
termination, that:


 
8

--------------------------------------------------------------------------------

 



 
 
9.1  Non Competition
 
You will not, directly or indirectly, engage in, own or control any interest in,
or act as an officer, director, partner, employee of, or consultant or advisor
to, any firm, institution or other entity directly or indirectly engaged in a
business that is substantially similar to that in which you were engaged during
your employment with the Company or which competes with the Company or any of
its affiliates, within the geographical area that is co-extensive with the scope
of your responsibilities for the Company or any of its affiliates during the
last twelve months of your employment with the Company. Notwithstanding the
foregoing, it will not be a violation of this Paragraph 9.1 for you to directly
or indirectly own less than two percent (2%) of the outstanding public equity or
debt of a publicly owned corporation engaged in the same or similar business to
that of the Company or its affiliates, provided that you are not in a control
position with respect to such corporation. In the event that you resign and
provide the Resignation Notice required under Paragraph 6.3, Volt agrees that it
will reasonably consider in good faith your written request to release you from
the Non-Competition obligation in this Paragraph 9.1.
 
 
 
9.2  Non Solicitation of Employees
 
You will not, directly or indirectly, recruit or hire any current employee of
the Company or its affiliates, or otherwise attempt to induce such employee to
leave the employment of the Company or its affiliates, to become an employee of
or otherwise be associated with you or any company or business with which you
are or may become associated.
 
 
 
9.3  Non Solicitation of and Non-Interference with Clients or Customers
 
You will not, on your own behalf or on behalf of any other business entity,
directly or indirectly, solicit or accept in competition with Volt the business
of any existing or prospective client or customer of the Company or its
affiliates with whom you had Material Contact during your employment with Volt.
For purposes of this Agreement, “Material Contact” means, during your employment
with Volt, personal contact or the supervision of the efforts of those who had
personal contact with an existing or prospective client or customer in an effort
to create, expand or further a business relationship between the Company and
such existing or prospective client or customer.
 
 
 
9.4  Acknowledgement
 
You agree that this Agreement provides special and sufficient consideration for
your covenants in this Paragraph 9, and that the restrictions on non-competition
and non-solicitation are reasonable in terms of duration, scope and subject
matter, and are no more than that which is reasonably required for the
protection of the Company’s business and Confidential Information.
 
10. 
 
Inventions
 
All discoveries, ideas, creations, inventions and properties (collectively,
“Discoveries”), written or oral, which you (a) create, conceive, discover,
develop, invent or use during your employment with the Company, whether or not
created, conceived, discovered,


 
9

--------------------------------------------------------------------------------

 




 
developed or invented during regular working hours, or which are (b) created
conceived, discovered, developed invented or used by the Company or its
affiliates, whether or not in connection with your employment with the Company,
will be the sole and absolute property of the Company and the Company’s
applicable affiliate for any and all purposes whatsoever, in perpetuity. You
will not have, and will not claim to have, any right, title or interest of any
kind or nature whatsoever in or to any such Discoveries. For the avoidance of
doubt, you hereby assign to the Company all of your right, title and interest in
and to same. If any Discoveries, or any portion thereof, are copyrightable, it
shall be a “work made for hire,” as such term has meaning in the copyright laws
of the United States.
 
 
The previous paragraph shall not apply to any Discoveries (i) for which no
equipment, supplies, facility or trade secret information of the Company, its
affiliates or any customer of the Company was used and which was developed
entirely on your own time, (ii) which does not relate to the business of the
Company, its affiliates or to that of any customer of the Company, and (iii)
which does not result from any work performed for the Company, its affiliates or
any customers of the Company.
 
 
You further agree that you will identify to the Company all Discoveries you
develop during your employment with the Company. Upon request by the Company,
you will disclose any such Discoveries to the Company (by a full and clear
description) for the purpose of determining the Company’s rights therein and
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or desirable in order to vest
title in such Discoveries in the Company.
 
11. 
 
Enforcement
 
You agree that a violation of any covenant in Paragraphs 8, 9 or 10, or their
subparagraphs, will cause immediate and irreparable injury to the Company that
cannot be adequately remedied by monetary damages, and will entitle the Company
to immediate injunctive relief and/or specific performance, without the
necessity of posting bond or proving actual damages, as well as to all other
legal or equitable remedies to which the Company may be entitled.
 
12. 
 
Return of Company Property
 
You agree that upon the Termination Date, or at such earlier time as the Company
may request, you will immediately return to the Company all of the Company’s
property in your possession or under your control, including, but not limited
to, all data and information relating to the business of the Company and its
affiliates, and that you will not retain any copies thereof.
 
13. 
 
Dispute Resolution
 
13.1 Coverage
 
 
To the greatest extent permitted by law, you and Volt agree to use mediation and
then arbitration as the exclusive means to resolve any Dispute. “Dispute” shall
mean any claim arising under or relating to this Agreement or the breach
thereof, or relating to the terms and conditions of your employment with the
Company.


 
10

--------------------------------------------------------------------------------

 




 
13.2  Exceptions
 
 
Nothing in Paragraph 13 is intended to restrict any party from submitting any
matter to a governmental agency with jurisdiction, nor shall it restrict you
from applying for government benefits, such as workers’ compensation or
unemployment compensation. Paragraph 13 does not apply to claims arising under a
benefit plan or alleging violation of laws governing employee benefit plans, nor
shall it apply to any other claims to the extent prohibited by law. Finally,
nothing in Paragraph 13 shall prevent you or the Company from obtaining
injunctive or other equitable relief in court in connection with Paragraphs 8,
9, or 10 of this Agreement.
 
 
13.3  Mediation
 
 
In the event of a Dispute, the parties agree first to engage in good faith
negotiations to try to resolve the Dispute. if the Dispute is not resolved
through such negotiations, the parties agree to engage in mediation under the
administration of the American Arbitration Association (“AAA”) and the AAA’s
Commercial Mediation Rules before resorting to arbitration. The mediation shall
be conducted in the Borough of Manhattan, City of New York, State of New York,
by a mutually agreeable mediator who has had both training and experience as a
mediator of employment and commercial matters. If you and Volt cannot agree on a
mediator, then the mediator will be selected in accordance with the applicable
rules of the AAA, applying the criteria in this provision. Within thirty (30)
days after the mediator’s selection, you and Volt and your respective attorneys
will meet with the mediator for one mediation session of at least four hours. If
the Dispute cannot be settled during such mediation, either you or Volt may give
written notice declaring the end of the mediation process. Mediation will be
confidential and considered compromise and settlement discussions subject to all
applicable statutes, and court and evidence rules. The parties shall bear their
own attorney’s fees in mediation and share equally in the costs of the
mediation.
 
13.4  Arbitration
 
 
If a Dispute is not resolved by mediation, the parties agree to resolve the
Dispute by binding arbitration. Either party may initiate the process by
demanding arbitration. Arbitration shall be conducted in accordance with the
then-current AAA national rules for the resolution of employment disputes by
arbitration, except as modified herein. The arbitration will be conducted by a
sole neutral arbitrator who has had both training and experience as an
arbitrator of general employment and commercial matters. If you and Volt cannot
agree on an arbitrator, then the arbitrator will be selected in accordance with
the AAA’s applicable rules, applying the criteria in this provision. No person
who has served as a mediator, however, may be selected as the arbitrator for the
same Dispute. The arbitration will be conducted in the Borough of Manhattan,
City of New York, State of New York. The arbitrator may decide whether or the
extent to which any Dispute is subject to Paragraph 13 and may award any relief
permitted by law. The parties shall share the costs of arbitration and the
arbitrator’s fees, but the arbitrator shall have the authority to reallocate
responsibility for the costs of arbitration and the arbitrator’s fees to the
losing party. The arbitrator must base the arbitration award on this Agreement
and applicable law and must render the award in writing, including an
explanation of the reasons for the award. The arbitrator’s decision will be
final and binding. Judgment upon the award may be entered by any court with
jurisdiction.


 
11

--------------------------------------------------------------------------------

 



14. 
 
Payment of Legal Fees
 
The Company agrees to reimburse you for reasonable legal fees that you incurred
in retaining legal counsel to review and assist with this Agreement.
 
15. 
 
Notices
 
Any notice required in connection with this Agreement will be deemed adequately
given only if in writing and personally delivered, or sent by first-class,
registered or certified mail, or overnight courier. Notice shall be deemed to
have been given on the third day after deposit into the mail. Notice shall be
deemed to have been given on the second day after deposit with an overnight
courier. Notices may also be hand-delivered, in which case, notice is effective
upon delivery. Notices to Volt shall be addressed to 1065 Avenue of the
Americas, 20th Floor, New York, NY 10018, Attn: Chief Executive Officer. Notices
to you shall be addressed to your last known address on file with the Company.
 
16. 
 
Entire Agreement, Choice of Law, and Exclusive Jurisdiction and Venue
 
This Agreement constitutes the entire understanding between the Company and you
and supersedes all prior agreements concerning the terms and conditions of your
employment. Unless otherwise expressly stated herein, the terms of this
Agreement may not be modified, altered, changed or amended except by an
instrument in writing signed by a duly authorized representative of the Company
and you. No waiver by the Company or you of any breach by the other party of any
condition or provision of this Agreement shall be deemed a waiver with respect
to any similar or dissimilar condition or provision at any prior or subsequent
time. if any provision of this Agreement is held to be invalid or unenforceable,
then the remaining provisions of this Agreement shall be deemed severable and
remain in full force and effect. If any of the restrictive covenants set forth
above are held to be unreasonable in duration, geography or scope, then such
terms shall be deemed modified to conform to such court or tribunal’s
determination of reasonableness. The terms of this Agreement shall be governed
and construed in accordance with the laws of the State of New York, except for
such New York laws as would require application of the substantive laws of
another jurisdiction. You and the Company agree that any and all claims for
injunctive or other equitable relief in connection with Paragraphs 8. 9, or 10
of this Agreement shall be brought only in the Supreme Court of the State of New
York, New York County or the United States District Court for the Southern
District of New York. You irrevocably consent and submit to personal
jurisdiction and venue in the Supreme Court of the State of New York, New York
County or the United States District Court for the Southern District of New
York; waive any and all objections to jurisdiction and venue in such courts; and
waive any objection that such courts are an inconvenient forum.
 
17. 
 
Successors and Assigns
 
You may not assign this Agreement. The Company may assign this Agreement to an
affiliate or a person or entity which is a successor in interest to
substantially all of the business operations of the Company, in which event you
agree to remain bound by the obligations, terms and conditions of this Agreement
in respect of any successor to the Company.


 
12

--------------------------------------------------------------------------------

 



18. 
 
Code Section 409A Omnibus Provision
 
Notwithstanding any other provision of this Agreement, it is intended that
payments and benefits (including bonuses) under this Agreement comply with
Section 409A of the Code or with an exemption from the applicable Code Section
409A requirements arid, accordingly, all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes and
penalties under Section 409A of the Code. For purposes of this Agreement, all
rights to payments and benefits hereunder of deferred compensation subject to
Section 409A of the Code shall be treated as rights to receive a series of
separate payments and benefits to the fullest extent allowed by Section 409A of
the Code. For purposes of this Agreement, you will not be deemed to have had a
termination of employment unless there has been a “separation from service”
within the meaning of Section 409A of the Code. Furthermore, neither the Company
nor any of its parents, subsidiaries, divisions, affiliates, directors,
officers, predecessors, successors, employees, agents and attorneys shall be
liable to you if any amount payable or provided hereunder is subject to any
taxes, penalties or interest as a result of the application of Code Section
409A.
 
 
Notwithstanding any provision of this Agreement, if you are a “specified
employee” (as defined in Section 409A of the Code and Treasury Regulations
thereunder), then payment of any amount under this Agreement that is deferred
compensation subject to Section 409A of the Code and the timing of which depends
upon termination of employment shall be deferred for six (6) months after
termination of your employment, as required by Section 409A(a)(2)(B)(i) of the
Code (the “409A Deferral Period”). In the event such payments are otherwise due
to be made during the 409A Deferral Period, the payments that otherwise would
have been made in the 409A Deferral Period shall be accumulated and paid in a
lump sum on the first day of the seventh month following termination of your
employment, and the balance of the payments shall be made as otherwise
scheduled.
 
19. 
 
Counterparts and Facsimile Execution
 
This Agreement may be executed and delivered (a) in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument, and/or (b) by facsimile or PDF in which
case (i) the instruments so executed and delivered shall be binding and
effective for all purposes, and (ii) the parties shall nevertheless exchange
substitute hard copies of such facsimile or PDF instruments as soon thereafter
as practicable (but the failure to do so shall not affect the validity of the
instruments executed and delivered by facsimile or PDF).

 

 
 
13

--------------------------------------------------------------------------------

 
Kindly indicate your acceptance of the terms of this Agreement by signing and
returning it to the undersigned.
 
Sincerely,
Volt Information Sciences, Inc.






/s/ Ronald Kochman                                                    
Ronald Kochman
Chief Executive Officer
12/24/12


I have read, understand, accept and agree to the above terms and conditions
governing my employment with the Company.
 
 
 
 
 
/s/ James Whitney
Mayhew                                                              
James Whitney Mayhew
 
 
 
24 December 2012                                                     
Date



 
 
 
 
14